Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that certain items of the merchandise covered thereby are of the same character and description as those covered by United States v. Nippon Dry Goods Co. (Reap. Dec. 5006), and that the appraised value of such articles, less any amount added by the importer by reason of the so-called Japanese consumption tax, represents the export value of such items.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the rayon articles covered by this appeal to be the value found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.